Case 4:18-cv-10279-KMW Document 177 Entered on FLSD Docket 03/08/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


   Peter Sean Brown,

                 Plaintiff,

          v.                                        Case No. 18-cv-10279

   Richard A. Ramsay, in his official capacity as
   Sheriff of Monroe County,

                 Defendant.


      UNOPPOSED MOTION TO CONTINUE PRETRIAL AND TRIAL DEADLINES
Case 4:18-cv-10279-KMW Document 177 Entered on FLSD Docket 03/08/2021 Page 2 of 6




          Plaintiff Peter Sean Brown (“Plaintiff”) respectfully moves to continue all pretrial and trial

   deadlines in this case, and defer deadlines to file motions in limine, stipulations, and deposition

   designations for 62 days. Defendant Sheriff Richard A. Ramsay (“Defendant”) does not oppose

   this request.

                                                   ***
          On March 27, 2020, Plaintiff moved to stay pretrial and trial deadlines in light of the parties’

   pending cross-motions for summary judgment and the ongoing COVID-19 pandemic. ECF No.

   157. The Court granted that motion in part and denied it in part, staying pretrial and trial deadlines

   for 60 days. ECF No. 158.

          On May 26, 2020, the parties jointly requested an additional 60-day stay to allow time for

   the summary judgment motions to be resolved. ECF No. 161. On May 27, 2020, the Court granted

   that request, further staying pretrial and trial deadlines and directing the parties to file a joint

   scheduling proposal “with revised pre-trial deadlines and a proposed trial date” by July 29, 2020.

   ECF No. 162.

          On July 28, 2020, the parties jointly requested an additional 61-day stay to allow time for

   the summary judgment motions to be resolved. ECF No. 166. Recognizing that the Court had

   directed the filing of a proposed pretrial and trial schedule, however, the parties jointly proposed

   an amended schedule. See id. On August 28, 2020, the Court entered an amended scheduling

   order. ECF No. 167.

           On October 13, 2020, Plaintiff filed an unopposed motion to stay pretrial and trial

   deadlines. ECF No. 171. The motion requested a stay of all deadlines for 90 days or until the

   Court resolved the summary judgment motions. On October 23, 2020, the Court denied the

   motion, but continued pretrial and trial deadlines. ECF No. 173.




                                                     1
Case 4:18-cv-10279-KMW Document 177 Entered on FLSD Docket 03/08/2021 Page 3 of 6




             On January 6, 2021, Plaintiff filed another unopposed motion to continue pretrial and trial

   deadlines in light of the pending summary judgment motions and the ongoing COVID-19

   pandemic. ECF No. 174. On January 12, 2021, the Court granted that motion and adopted the

   pretrial schedule proposed by the parties. ECF No. 175.

             As Plaintiff noted in his previous motions to stay pretrial deadlines, ECF Nos. 157, 171,

   174, the parties have filed cross-motions for summary judgment on all of Plaintiff’s claims. See

   ECF Nos. 126, 127. All response and reply briefing on those motions is complete, see ECF Nos.

   148, 150, 152, 154, and summary judgment will likely resolve many if not all of the liability issues

   in this case or, at the very least, substantially inform the parties’ pretrial preparations and

   submissions, including motions in limine and related pretrial filings. Further, the disruptions

   caused by the COVID-19 pandemic continue to make it especially difficult to prepare for and hold

   a trial at this time.

             At the present time, the Court’s pretrial deadlines are fast-approaching. Motions in limine

   are currently due March 16, 2021, and the pretrial stipulation and deposition designations are due

   April 6, 2021. See ECF No. 175. These deadlines should be continued for 62 days, for two

   reasons.1

             First, the pending summary judgment motions are likely to resolve the vast majority of

   issues that a trial would address. The parties agree that there are no genuine disputes as to any

   material facts, and have therefore sought summary judgment on every liability issue in this case.

   In addition, a ruling on summary judgment may promote settlement, which could obviate the need

   for any trial to take place. It is therefore premature for the parties and the Court to invest substantial

   time and energy preparing for trial on issues that are likely to be resolved without trial.


   1
       Plaintiff requests 62 days, rather than 60, to avoid deadlines falling on weekends.


                                                       2
Case 4:18-cv-10279-KMW Document 177 Entered on FLSD Docket 03/08/2021 Page 4 of 6




            Second, the COVID-19 pandemic continues to pose substantial disruptions to the parties,

   counsel, and the federal courts, making it especially difficult to prepare for and conduct a trial at

   this time.

            In accordance with the Court’s most recent scheduling order, Plaintiff therefore

   respectfully requests the following, which Defendant does not oppose:

       •    A continuance of all pretrial and trial deadlines; and

       •    An order that: The Parties shall file their Motions In Limine by May 17, 2021. The Parties

            shall file their Pretrial Stipulation and Deposition Designations by June 7, 2021.


   Dated:       March 8, 2021

                                                    Respectfully submitted,

                                                    /s/ Amien Kacou

                                                    Amien Kacou (Fla. Bar No. 44302)
                                                    ACLU Foundation of Florida, Inc.
                                                    4023 N. Armenia Avenue, Suite
                                                    450
                                                    Tampa, FL 33607
                                                    Telephone: (813) 288-8390
                                                    akacou@aclufl.org

                                                    Daniel Tilley (Fla. Bar No. 102882)
                                                    ACLU Foundation of Florida, Inc.
                                                    4343 W. Flagler St., Suite 400
                                                    Miami, FL 33134
                                                    Telephone: (786) 363-2700
                                                    dtilley@aclufl.org




                                                      3
Case 4:18-cv-10279-KMW Document 177 Entered on FLSD Docket 03/08/2021 Page 5 of 6




                                      Spencer E. Amdur*
                                      Cody H. Wofsy*
                                      My Khanh Ngo*
                                      American Civil Liberties Union
                                      Foundation
                                      39 Drumm Street
                                      San Francisco, CA 94111
                                      Telephone: (415) 343-1198
                                      samdur@aclu.org
                                      cwofsy@aclu.org
                                      mngo@aclu.org

                                      Omar C. Jadwat*
                                      Lee Gelernt*
                                      American Civil Liberties Union
                                      Foundation
                                      125 Broad Street
                                      New York, NY 10004
                                      Telephone: (212) 549-2500
                                      ojadwat@aclu.org
                                      lgelernt@aclu.org

                                      Sarah M. Rich*
                                      Southern Poverty Law Center
                                      150 E. Ponce de Leon Ave., Suite
                                      340
                                      Decatur, GA 30030
                                      Telephone: (404) 521-6700
                                      sarah.rich@splcenter.org

                                      A.J. Hernandez Anderson (Fla. Bar
                                      No. 0018092)
                                      Southern Poverty Law Center
                                      P.O. Box 12463
                                      Miami, FL 33101
                                      Telephone: (786) 347-2056
                                      aj.hernandez@splcenter.org




                                        4
Case 4:18-cv-10279-KMW Document 177 Entered on FLSD Docket 03/08/2021 Page 6 of 6




                                                 Heather L. Richardson*
                                                 Jonathan N. Soleimani*
                                                 Jennifer K. Bracht*
                                                 Jason S. Kim*
                                                 Patrick Hayden*
                                                 Andrew C. Bernstein*
                                                 Gibson, Dunn & Crutcher LLP
                                                 333 South Grand Avenue
                                                 Los Angeles, CA 90071
                                                 Telephone: (213) 229-7000
                                                 hrichardson@gibsondunn.com
                                                 jsoleimani@gibsondunn.com
                                                 jbracht@gibsondunn.com
                                                 phayden@gibsondunn.com
                                                 jkim@gibsondunn.com
                                                 abernstein@gibsondunn.com

                                                 *Admitted pro hac vice
                                                 Attorneys for Plaintiff

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing Unopposed Motion To

   Continue Pretrial And Trial Deadlines was served via the U.S. District Court for the Southern

   District of Florida’s electronic filing system on March 8, 2021, on counsel for Defendant, Harrison

   Adan Joss and Richard A. Giuffreda. Service via the Court’s electronic filing system is permitted

   under Federal Rule of Civil Procedure 5(b)(2)(E) and S.D. Fla. Local Rule 5.1(e).


          Dated: March 8, 2021

                                                        /s/ Amien Kacou
                                                        Amien Kacou




                                                   5
